Jaggard, J.
The only question in the case is whether or not the board of park commissioners of the city of Minneapolis has the power to erect upon park property a dwelling house, which is to be used by the park superintendent and his family as a residence, and as an office by the park superintendent and his associates. The relevant provision of the city charter is section 2 of the park board act approved March 11, 1909. It is as follows:
“The board of park commissioners of the city of Minneapolis and its successors shall have the power, and it shall be its duty, to devise, adopt and maintain parks and parkways in and adjacent to the city of Minneapolis, and from time to time to add thereto; to designate lands and grounds to be used and appropriated for such purposes; to cause the' same to be platted, surveyed, and plats thereof filed in the office of the secretary of said hoard, and in the office of the city engineer of the city of Minneapolis, ¡ and the right to take possession, upon obtaining title to the same or any part thereof; to hold, improve, govern and administer the same for such purposes.” (The italics are ours.)
It is to be noted that this is a statement of general powers, and not an enumeration of particular powers, which would naturally exclude others not set forth. The board, therefore, had these general powers and such powers as would be reasonably implied therefrom. It is evident that on an extremely liberal construction of these powers the erection of the proposed building would be unquestionably justified. ■ On an extremely strict and literal construction it may not be impossible that such erection would not have been authorized. But on a reasonably strict construction we think that the park board had the power to contract for the erection of such a building, and that *83tbe city comptroller of the city of Minneapolis should have, countersigned the contract as provided by chapter 371-, Laws 1909 (R. L_ Supp. 1909, §§ 765 — 29 to 765 — 81).
It is clearly .within the implied powers of the park board to-erect on .its property pavilions, boathouses, workshops, stables, greenhouses, storehouses, an administrative building, and the like. It is within the discretion of the board whether it should combine with the administrative building a superintendent’s residence. Usually parks are situated at some distance from the city. It may, then, be necessary to provide the superintendent with a residence within the limits of the park. Even if such a residence be not absolutely necessary under the circumstances here presented, it is very reasonable that he should be on the ground, where he can see to it that park property is properly used for park purposes. Ilis residence there would naturally conduce to conserve the improvements on the premises, to the proper government of the park, and to the proper administration of the trust. As a result there would constantly be some one in authority always accessible, and all matters properly related to disciplinary and administrative affairs could be attended to as promptly as possible. The proposed building may fairly have been regarded as practically necessary.
It is, however, urged upon us that a city engineer, or'an engineer of city sewers, supervises and controls a much larger mileage of streets than the park board of parkways, and that these departments are compelled to keep track of as many or more tools. Why, it is naturally asked, should not the city provide a residence for such an officer, or for the chief of police? This question is not before us, .and it would be entirely improper to undertake to here decide what the city might not legally do under such circumstances. The functions and the jurisdictions of the various officers are so obviously different that the reasoning on their respective powers has not much cogency. But if a county can properly provide a residence for a sheriff, why not a city for its chief of police? It is common in all charitable and penal institutions for the superintendent to reside on the premises. It is true that in many cases special statutory or charter provisions justify the furnishing of such residences. Often, *84however, the provision is substantially the same as the provision at bar. The fact is significant, however, and indicative of a true public policy.
The question is one of reasonable discretion on the part of the park board. Its conclusions must be sustained, unless they appear, to be arbitrary, or the result of fraud or demonstrable mistake of fact. See Diamond v. City of Mankato, 89 Minn. 48, 93 N. W. 911, 61 L. R. A. 448; Le Feber v. West Allis, 119 Wis. 608, 613, 97 N. W. 203, 100 Am. St. 917; State v. State Medical Examining-Board, 32 Minn. 324, 20 N. W. 238, 50 Am. Rep. 575; State v. Powers, 69 Minn. 429, 72 N. W. 705; State v. Teal, 72 Minn. 37, 74 N. W. 1024; State v. Copeland, 74 Minn. 371, 77 N. W. 221. We find nothing to disturb this conclusion in the cases to which respondent refers us. Borough of Henderson v. County of Sibley, 28 Minn. 519, 11 N. W. 91; Bates v. Bassett, 60 Vt. 530, 15 Atl. 200, 1 L. R. A. 166; Spaulding v. City, 23 Pick. 71, 80; Sherlock v. Village, 68 Ill. 530.
Beversed.